

115 HR 5292 IH: 2020 Census Accountability Act
U.S. House of Representatives
2018-03-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 5292IN THE HOUSE OF REPRESENTATIVESMarch 15, 2018Mr. Soto (for himself, Mr. Vela, Mrs. Torres, Mr. Payne, Ms. Rosen, Ms. Sánchez, Ms. Barragán, Mr. Aguilar, Mr. Vargas, Mr. Correa, Mr. Grijalva, Mr. Sablan, Mr. Lawson of Florida, Mrs. Napolitano, Mr. Cárdenas, Mr. Carbajal, Ms. Judy Chu of California, Mr. Costa, Ms. Norton, and Ms. Clarke of New York) introduced the following bill; which was referred to the Committee on Oversight and Government ReformA BILLTo establish a task force to review new decennial census questions and their impact on response
			 rates for minorities, the accuracy of the census, redistricting, costs and
			 funding distribution, and for other purposes.
	
 1.Short titleThis Act may be cited as the 2020 Census Accountability Act. 2.FindingsCongress finds the following:
 (1)Since the adoption of the 14th Amendment, the Constitution has mandated that all persons—regardless of race, citizenship, or legal status—be included in a count of the United States that is conducted every 10 years.
 (2)The addition of questions to the 2020 decennial census questionnaire, less than three months before the Bureau of the Census must submit final questionnaire wording to Congress, is ill-timed and divides resources without fair consideration.
 (3)Lack of sufficient funding and resources for the 2020 decennial census further hinders the high-tech enumeration strategy preparations.
 (4)Untested questions, whether related to citizenship or any other topics, would result in millions of wasted taxpayer funds and depressed response rates thereby discrediting the accuracy of the decennial census.
 3.PurposeThe purpose of this Act is to create a task force of census experts to— (1)ensure that questions added to the 2020 decennial census do not negatively impact the accuracy or integrity of the decennial census; and
 (2)to assess how changes to questions on the decennial census proposed by Federal operations, programs, policies, and initiatives affect participation in and the integrity of the decennial census before submitting such changes to Congress on March 31, 2018.
			4.Task force on the 2020 decennial census
 (a)EstablishmentNot later than 90 days after the date of enactment of this Act, the Director of the Bureau of the Census shall establish the Task Force on the 2020 Census (referred to in this section as the Task Force).
 (b)DutiesNot later than 90 days after the date of establishment of the Task Force, the Task Force shall report to Congress on—
 (1)existing and potential policies and measures that promote full participation in the decennial census by all residents of the United States;
 (2)potential negative impacts on minority populations resulting from the addition of a citizenship question to the decennial census, including potential impacts on—
 (A)congressional reapportionment; (B)legislative redistricting; and
 (C)distribution of Federal funds; (3)civil rights issues that could be affected with the addition of a citizenship question to the 2020 decennial census; and
 (4)a potential decrease in participation related to the addition of citizenship questions. (c)MembersThe Task Force established under subsection (a) shall include representatives of—
 (1)State, local, and tribal governments or associations; (2)academic and nongovernmental organizations with expertise in the decennial census; and
 (3)relevant organizations, including nonprofit organizations, representing effective data and research related to the decennial census, minority populations, and civil or human rights advocacy.
 5.Sunset provisionThe Task Force shall terminate following the decennial census. 6.DefinitionIn this Act, the term State means each of the several States, the District of Columbia, the Commonwealth of Puerto Rico, the United States Virgin Islands, Guam, American Samoa, and the Commonwealth of the Northern Mariana Islands.
		